     Case 1:18-cv-00638-WKW-WC Document 29 Filed 07/23/19 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 WILLIAM K. WOODHAM;                       )
 COLBY LEE CARPENTER;                      )
 MICHAEL BLACK JOHNSON; and                )
 BRADLEY YORK JOHNSON, d/b/a               )
 Johnson Hay Farms,                        )
                                           )
              Plaintiffs,                  )
                                           )
       v.                                  )      CASE NO. 1:18-CV-638-WKW
                                           )
 GEORGE IRVIN PURDUE, III,                 )
                                           )
              Defendant.                   )

                                      ORDER

      Before the court is Plaintiffs’ motion to dismiss this case without prejudice.

(Doc. # 28.) Under Federal Rule of Civil Procedure 41(a)(2), the court may dismiss

this action at Plaintiffs’ request “on terms that the court considers proper.” Fed. R.

Civ. P. 41(a)(2). Plaintiffs represent that the parties have agreed to dismissal. (Doc.

# 28; see also Docs. # 23, 26.) It is therefore ORDERED that the motion to dismiss

(Doc. # 28) is GRANTED and that this case is DISMISSED without prejudice, with

costs and fees taxed as paid.

      The Clerk of the Court is DIRECTED to close this case.

      DONE this 23rd day of July, 2019.

                                                     /s/ W. Keith Watkins
                                               UNITED STATES DISTRICT JUDGE
